Citation Nr: 1822256	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-31 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Greater Los Angeles Healthcare System in North Hills, California


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with the Veteran's care at Memorial Hospital of Gardena from February 24 to March 19, 2007, under the provisions of 38 U.S.C. § 1725.


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1989 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by the Department of Veterans Affairs (VA) Greater Los Angeles Healthcare System in North Hills, California.


FINDINGS OF FACT

1.  The Veteran was treated at Memorial Hospital of Gardena from February 24 to March 19, 2007.

2.  At the time of the treatment in question, the Veteran did not have a total disability, permanent in nature, resulting from service-connected disability; the condition for which the treatment was furnished was not service connected, had not been held to be aggravating a service-connected disability, and was not shown to be a condition requiring care for purposes of participation in a VA rehabilitation program under 38 U.S.C. Chapter 31.

3.  In April 2007, VA received a claim for payment of medical expenses incurred in connection with the Veteran's care at Memorial Hospital of Gardena from February 24 to March 19, 2007.

4.  In May 2008, VA asked the providing hospital for additional records. 

5.  The hospital did not respond to the May 2008 request within 30 days; nor did the hospital request additional time to respond.


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with the Veteran's care at Memorial Hospital of Gardena from February 24 to March 19, 2007, under the provisions of 38 U.S.C. § 1725, have not been met.  38 U.S.C. § 1725 (2012); 38 C.F.R. § 17.1004 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks VA payment of medical expenses incurred in connection with the Veteran's care at Memorial Hospital of Gardena from February 24 to March 19, 2007.

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the matter herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No further notice or evidentiary development is required.

When a Veteran receives treatment at a non-VA facility without prior authorization, the law provides two related, but independent, avenues for obtaining VA payment or reimbursement of the resulting medical expenses.  See 38 U.S.C. §§ 1725 and 1728.

Under 38 U.S.C. § 1728, VA shall, under such regulations as the Secretary prescribes, reimburse a Veteran eligible for hospital care or medical services under Chapter 17, Title 38, United States Code, for the customary and usual charges of emergency treatment (including travel and incidental expenses under the terms and conditions set forth at 38 U.S.C. § 111) for which such Veteran has made payment, from a non-VA facility, where such emergency treatment was rendered to the Veteran in need thereof for: (1) an adjudicated service-connected disability; (2) a non-service-connected disability associated with and held to be aggravating a service-connected disability; (3) any disability of a Veteran if the Veteran has a total disability, permanent in nature, from a service-connected disability; or (4) any illness, injury, or dental condition of a Veteran who (a) is a participant in a vocational rehabilitation program (as defined in 38 U.S.C. § 3101(9)), and (b) is medically determined to have been in need of care or treatment to make possible the Veteran's entrance into a course of training, or prevent interruption of a course of training, or hasten the return to a course of training which was interrupted because of such illness, injury, or dental condition.

In the present case, the record reflects that the Veteran did not have a total disability, permanent in nature, resulting from service-connected disability, at the time of the treatment in question.  The condition for which the emergency treatment was furnished was not service connected, had not been held to be aggravating a service-connected disability, and was not shown to be a condition requiring care for purposes of participation in a VA rehabilitation program under 38 U.S.C. Chapter 31.  As such, there could be no entitlement to payment or reimbursement of the expenses in question under the provisions of 38 U.S.C. § 1728.

If payment or reimbursement of unauthorized medical expenses cannot be made under the provisions of 38 U.S.C. § 1728, one may, in the alternative, seek to establish eligibility under 38 U.S.C. § 1725.  See 38 U.S.C. § 1725(b)(3)(D).  The implementing regulations for 38 U.S.C. § 1725 provide, in pertinent part, as follows:

If after reviewing a claim the decisionmaker determines that additional information is needed to make a determination regarding the claim, such official will contact the claimant in writing and request additional information.  The additional information must be submitted to the decisionmaker within 30 days of receipt of the request or the claim will be treated as abandoned, except that if the claimant within the 30-day period requests in writing additional time, the time period for submission of the information may be extended as reasonably necessary for the requested information to be obtained.

38 C.F.R. § 17.1004(e).

In the present case, the essential facts are not in dispute.  The evidence reflects, and the appellant acknowledges, that in May 2008, following the receipt of a claim for reimbursement in April 2007, VA asked the hospital for additional records.  Thereafter, the hospital did not respond to the request within 30 days.  Nor did the hospital request additional time to respond.

The governing regulation is quite clear regarding the consequences of a failure to provide within 30 days additional information the AOJ determines is necessary to complete an application for benefits under 38 U.S.C. § 1725:  The underlying claim is to be treated as abandoned.  As the law is dispositive, the claim must be denied.






ORDER

Payment or reimbursement of unauthorized medical expenses incurred during treatment at Memorial Hospital of Gardena from February 24, 2007 to March 19, 2007 is denied, as a matter of law.



____________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


